 


116 HR 1497 RH: Water Quality Protection and Job Creation Act of 2019
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 387 
116th CONGRESS2d Session 
H. R. 1497 
[Report No. 116–484] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2019 
Mr. DeFazio (for himself, Mrs. Napolitano, Mr. Young, and Mr. Katko) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
September 4, 2020 
Additional sponsors: Ms. Brownley of California, Mr. Huffman, Mr. Lowenthal, Mr. Rouda, Mr. Carbajal, Mr. Cohen, Mr. Lipinski, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Ms. Finkenauer, Ms. Norton, Ms. Moore, Ms. Titus, Ms. Craig, Mr. Malinowski, Mr. Blumenauer, Ms. Dean, Mr. DeSaulnier, Ms. Escobar, Ms. Eshoo, Mr. Grothman, Mr. Harder of California, Mr. Lamb, Ms. Slotkin, Mr. Takano, Mrs. Trahan, Mr. Welch, Mr. Larsen of Washington, Ms. Lee of California, Ms. Roybal-Allard, Ms. Mucarsel-Powell, Ms. Davids of Kansas, Ms. Kuster of New Hampshire, Mr. Beyer, Mr. Phillips, Mr. McAdams, Mr. Richmond, Mr. Trone, Mr. Casten of Illinois, Mr. Morelle, Ms. Kaptur, Mr. Case, Ms. Torres Small of New Mexico, Mr. Kildee, Ms. Wilson of Florida, Mr. Brindisi, Ms. Tlaib, Mr. Sires, Mr. Payne, Mrs. Axne, Mr. Kind, Mr. Cartwright, Mr. Fitzpatrick, and Mr. Moulton 
 
 
September 4, 2020 
Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
 
 
 
A BILL 
To amend the Federal Water Pollution Control Act to reauthorize certain water pollution control programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Water Quality Protection and Job Creation Act of 2019. 2.Wastewater infrastructure workforce investmentSection 104(g) of the Federal Water Pollution Control Act (33 U.S.C. 1254(g)) is amended—  
(1)in paragraph (1), by striking manpower each place it appears and inserting workforce; and (2)by amending paragraph (4) to read as follows: 
 
(4)Report to Congress on publicly owned treatment works workforce developmentNot later than 2 years after the date of enactment of the Water Quality Protection and Job Creation Act of 2019, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing— (A)an assessment of the current and future workforce needs for publicly owned treatment works, including an estimate of the number of future positions needed for such treatment works and the technical skills and education needed for such positions; 
(B)a summary of actions taken by the Administrator, including Federal investments under this Act, that promote workforce development to address such needs; and (C)any recommendations of the Administrator to address such needs.. 
3.State management assistance 
(a)Authorization of appropriationsSection 106(a) of the Federal Water Pollution Control Act (33 U.S.C. 1256(a)) is amended— (1)by striking and at the end of paragraph (1); and 
(2)by inserting after paragraph (2) the following:  (3)such sums as may be necessary for each of fiscal years 1991 through 2020; 
(4)$240,000,000 for fiscal year 2021; (5)$250,000,000 for fiscal year 2022; 
(6)$260,000,000 for fiscal year 2023; (7)$270,000,000 for fiscal year 2024; and 
(8)$275,000,000 for fiscal year 2025;. (b)Technical amendmentSection 106(e) of the Federal Water Pollution Control Act (33 U.S.C. 1256(e)) is amended by striking Beginning in fiscal year 1974 the and inserting The. 
4.Watershed, wet weather, and resiliency projects 
(a)Increased resilience of treatment worksSection 122(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1274(a)(6)) is amended to read as follows:  (6)Increased resilience of treatment worksEfforts— 
(A)to assess future risks and vulnerabilities of publicly owned treatment works to manmade or natural disasters, including extreme weather events and sea level rise; and (B)to carry out the planning, designing, or constructing of projects, on a systemwide or areawide basis, to increase the resilience of publicly owned treatment works through— 
(i)the conservation of water or the enhancement of water use efficiency; (ii)the enhancement of wastewater (including stormwater) management by increasing watershed preservation and protection, including through— 
(I)the use of green infrastructure; or (II)the reclamation and reuse of wastewater (including stormwater), such as through aquifer recharge zones; 
(iii)the modification or relocation of an existing publicly owned treatment works at risk of being significantly impaired or damaged by a manmade or natural disaster; or (iv)the enhancement of energy efficiency, or the use or generation of recovered or renewable energy, in the management, treatment, or conveyance of wastewater (including stormwater)..  
(b)Requirements; authorization of appropriationsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended by striking subsection (c) and inserting the following:  (c)RequirementsThe requirements of section 608 shall apply to any construction, alteration, maintenance, or repair of treatment works receiving a grant under this section. 
(d)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to municipalities with a population of less than 10,000, to the extent there are sufficient eligible applications. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $110,000,000, to remain available until expended.. 
(c)Technical and conforming amendments 
(1)Watershed pilot projectsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended— (A)in the section heading, by striking Watershed pilot projects and inserting Watershed, wet weather, and resiliency projects; and 
(B)by striking pilot each place it appears. (2)Water pollution control revolving loan fundsSection 603(c)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)(7)) is amended by striking watershed. 
5.Pilot program for alternative water source projects 
(a)Selection of projectsSection 220(d) of the Federal Water Pollution Control Act (33 U.S.C. 1300(d)) is amended— (1)by amending paragraph (1) to read as follows: 
 
(1)Limitation on eligibilityA project that has received construction funds under the Reclamation Projects Authorization and Adjustment Act of 1992 shall not be eligible for grant assistance under this section.; and (2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
(b)Committee resolution procedure; assistanceSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by striking subsection (e) and inserting the following:  (e)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to eligible entities for projects designed to serve fewer than 10,000 individuals, to the extent there are sufficient eligible applications. . 
(c)Cost sharingSection 220(g) of the Federal Water Pollution Control Act (33 U.S.C. 1300(g)) is amended— (1)by striking The Federal share and inserting the following:  
 
(1)In generalExcept as provided in paragraph (2), the Federal share; and (2)by adding at the end the following: 
 
(2)Reclamation and reuse projectsFor an alternative water source project that has received funds under the Reclamation Projects Authorization and Adjustment Act of 1992 (other than funds referred to in subsection (d)(1)), the total Federal share of the costs of the project shall not exceed 25 percent or $20,000,000, whichever is less.. (d)RequirementsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by redesignating subsections (i) and (j) as subsections (j) and (k), respectively, and inserting after subsection (h) the following: 
 
(i)RequirementsThe requirements of section 608 shall apply to any construction of an alternative water source project carried out using assistance made available under this section.. (e)DefinitionsSection 220(j)(1) of the Federal Water Pollution Control Act (as redesignated by subsection (d) of this section) is amended by striking or wastewater or by treating wastewater and inserting , wastewater, or stormwater or by treating wastewater or stormwater. 
(f)Authorization of appropriationsSection 220(k) of the Federal Water Pollution Control Act (as redesignated by subsection (d) of this section) is amended by striking $75,000,000 for fiscal years 2002 through 2004 and inserting $150,000,000. 6.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended— 
(1)in subsection (c), by striking subsection (b), each place it appears and inserting this section,;  (2)in subsection (d)— 
(A)by striking The Federal share and inserting the following:   (1)Federal share (A)In generalExcept as provided in subparagraph (B), the Federal share; and 
(B)by striking The non-Federal share and inserting the following:   (B)Financially distressed communitiesThe Federal share of the cost of activities carried out using amounts from a grant made to a financially distressed community under subsection (a) shall be not less than 75 percent of the cost. 
(2)Non-Federal shareThe non-Federal share; (3)in subsection (e), by striking section 513 and inserting section 513, or the requirements of section 608,; and 
(4)in subsection (f)— (A)in paragraph (1), by striking 2020 and inserting 2025; and 
(B)by adding at the end the following:  (3)AssistanceIn carrying out subsection (a), the Administrator shall ensure that, of the amounts granted to municipalities in a State, not less than 20 percent is granted to municipalities with a population of less than 20,000, to the extent there are sufficient eligible applications.. 
7.National pollutant discharge elimination system 
(a)TermsSection 402(b)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1342(b)(1)) is amended— (1)by amending subparagraph (B) to read as follows: 
 
(B)are for fixed terms— (i)not exceeding 10 years, for a permit issued in accordance with subsection (t); and 
(ii)not exceeding 5 years, for a permit not described in clause (i);; and (2)by redesignating subparagraph (D) as subparagraph (E), and inserting after subparagraph (C) the following: 
 
(D)do not continue in force beyond the last day of the fixed term, except as provided in subsection (k)(2); and. (b)RequirementsSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended— 
(1)in subsection (k)— (A)by inserting (1) before Compliance with; 
(B)by striking of (1) and inserting of (A); (C)by striking or (2) and inserting or (B); and 
(D)by adding at the end the following:  (2)Permit renewal or reissuanceIf a permittee applies to a State to renew or reissue a permit under this section, in compliance with the approved State permit program under subsection (b), and the State does not make a final administrative disposition of the application by the last day of the term of the permit— 
(A)not later than 30 days after such last day of the term of the permit, the State shall notify the Administrator, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate of such failure to make a final administrative disposition; (B)if the State does not make a final administrative disposition of the application by the date that is 180 days after the last day of the term of the permit, the Administrator shall make a final administrative disposition of the application not later than 180 days after such date; and 
(C)the permit shall continue in effect until the date on which a final administrative disposition of the application is made.; and (2)by adding at the end the following: 
 
(t)Extended term for certain permits 
(1)In generalA State with an approved permit program under subsection (b) may issue a permit under this section with a term authorized under subsection (b)(1)(B)(i) to an eligible municipality for a covered discharge. (2)Review and modification of permit (A)State action (i)ReviewNot later than 60 days after a triggering event occurs with respect to a permit issued by a State pursuant to this subsection, the State shall review the permit and make publicly available a determination of whether any modifications to the permit are necessary to address the triggering event. 
(ii)ModificationNot later than 90 days after making publicly available a determination under clause (i) that modifications to a permit are necessary, the State shall make such modifications in accordance with the requirements of this section. (B)EPA action (i)ReviewIf a State fails to make publicly available a determination by the deadline required under subparagraph (A), the Administrator shall make publicly available such a determination not later than 30 days after such deadline. 
(ii)ModificationIf a State fails to modify a permit by the deadline required under subparagraph (A), or if the Administrator makes publicly available under this subparagraph a determination that modifications to a permit are necessary, the Administrator shall make such modifications in accordance with the requirements of this section not later than 90 days after the deadline required under subparagraph (A), or 90 days after the date on which the Administrator makes publicly available such determination under this subparagraph, as applicable. (iii)Effect on State authorityA permit modified by the Administrator under clause (ii) shall be considered to be a permit issued by the State for the purposes of permit administration, and such modification shall not affect any other authority or responsibility of the State relating to the permit.  
(C)Right of actionA determination under this paragraph by a State or the Administrator of whether modifications to a permit are necessary to address a triggering event is a final agency action subject to judicial review in the same manner as a review under section 509(b)(1). (3)DefinitionsIn this subsection: 
(A)Covered dischargeThe term covered discharge means a discharge from a publicly owned treatment works, which consists of municipal sewage treated, recycled, or reclaimed in accordance with this Act (and may include a municipal combined sewer overflow that is in compliance with the requirements of subsection (q))— (i)into a navigable water that is not identified by the State issuing the permit under section 303(d) as impaired for a pollutant specifically addressed by the permit; or 
(ii)in the case of a discharge into a navigable water that is so identified, that is subject to, and in compliance with, permit limits that are consistent with— (I)a judicial order or consent decree resolving an enforcement action related to such discharge under this Act; or  
(II)for each such pollutant, any applicable approved total maximum daily load allocation, or, if no such approved allocation exists, any applicable water quality standard for the pollutant (including any such standard as addressed in an integrated plan incorporated into a permit under subsection (s)). (B)Eligible municipalityThe term eligible municipality means a municipality with a history of compliance with this Act, as determined in accordance with standards established by the Administrator. 
(C)Triggering eventThe term triggering event means, with respect to a permit issued pursuant to this subsection, any of the following that happens after the date on which the permit is issued: (i)The State receives information that there may be a cause for modification, as identified in section 122.62 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this subsection), of the permit. 
(ii)The State identifies under section 303(d) the navigable water into which a discharge is permitted pursuant to the permit as impaired for a pollutant known to be present in the discharge.  (iii)The Administrator approves a new or modified total maximum daily load that applies with respect to a pollutant known to be present in a discharge permitted pursuant to the permit. 
(iv)The Administrator or the State determines that— (I)a pollutant known to be discharged under the permit is directly related to the contamination of a water designated for use as a public water supply source pursuant to section 303; and 
(II) 
(aa)the discharge of such pollutant is related to a violation of an applicable water quality standard; or (bb)such pollutant is subject to a health advisory published by the Administrator under section 1412(b)(1)(F) of the Safe Drinking Water Act.. 
(c)Implementation rule 
(1)DeadlineNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall publish in the Federal Register a rule to implement the amendments made by this section, including establishing standards for determining a history of compliance with the Federal Water Pollution Control Act for purposes of section 402(t) of such Act (as added by this section). (2)ConsultationIn carrying out this subsection, the Administrator shall consult with representatives of States, municipalities (as such term is defined in section 502 of the Federal Water Pollution Control Act), and other stakeholders and interested parties. 
8.Reports to CongressSection 516(b)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1375(b)(1)) is amended— (1)by striking , of the cost of construction and inserting , of (i) the cost of construction; and 
(2)by striking each of the States; and inserting each of the States, and (ii) the costs to implement measures necessary to address the resilience and sustainability of publicly owned treatment works to manmade or natural disasters;. 9.Indian TribesSection 518(c) of the Federal Water Pollution Control Act (33 U.S.C. 1377(c)) is amended— 
(1)by striking paragraphs (1) and (2) and inserting the following:  (1)In generalFor each fiscal year, the Administrator shall reserve, of the funds made available to carry out title VI (before allotments to the States under section 604(a)), the greater of— 
(A)2 percent of such funds; or (B)$30,000,000. 
(2)Use of funds 
(A)GrantsFunds reserved under this subsection shall be available only for grants to entities described in paragraph (3) for— (i)projects and activities eligible for assistance under section 603(c); and 
(ii)training, technical assistance, and educational programs relating to the operation and management of treatment works eligible for assistance pursuant to section 603(c). (B)LimitationNot more than $2,000,000 of the reserved funds may be used for grants under subparagraph (A)(ii).; and 
(2)in paragraph (3)— (A)in the header, by striking Use of funds and inserting Eligible entities; and 
(B)by striking for projects and activities eligible for assistance under section 603(c) to serve and inserting to.  10.Capitalization grantsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended— 
(1)in paragraph (13)(B)— (A)in the matter preceding clause (i), by striking and energy conservation and inserting and efficient energy use (including through the implementation of technologies to recapture and reuse energy produced in the treatment of wastewater); and  
(B)in clause (iii), by striking ; and and inserting a semicolon; (2)in paragraph (14), by striking the period at the end and inserting ; and ; and 
(3)by adding at the end the following:  (15)to the extent there are sufficient projects or activities eligible for assistance from the fund, with respect to funds for capitalization grants received by the State under this title and section 205(m) in each of fiscal years 2021 through 2025, the State will use not less than 15 percent of such funds for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities.. 
11.Water pollution control revolving loan fundsSection 603(i) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)) is amended— (1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A), by striking , including forgiveness of principal and negative interest loans and inserting (including in the form of forgiveness of principal, negative interest loans, or grants); and (B)in subparagraph (A)— 
(i)in the matter preceding clause (i), by striking in assistance; and (ii)in clause (ii)(III), by striking to such ratepayers and inserting to help such ratepayers maintain access to wastewater and stormwater treatment services; and 
(2)by amending paragraph (3) to read as follows:  (3)Subsidization amounts (A)In generalA State may use for providing additional subsidization in a fiscal year under this subsection an amount that does not exceed the greater of— 
(i)30 percent of the total amount received by the State in capitalization grants under this title for the fiscal year; or (ii)the annual average over the previous 10 fiscal years of the amounts deposited by the State in the State water pollution control revolving fund from State moneys that exceed the amounts required to be so deposited under section 602(b)(2). 
(B)MinimumFor each of fiscal years 2021 through 2025, to the extent there are sufficient applications for additional subsidization under this subsection that meet the criteria under paragraph (1)(A), a State shall use for providing additional subsidization in a fiscal year under this subsection an amount that is not less than 10 percent of the total amount received by the State in capitalization grants under this title for the fiscal year.. 12.Allotment of funds (a)FormulaSection 604(a) of the Federal Water Pollution Control Act (33 U.S.C. 1384(a)) is amended by striking each of fiscal years 1989 and 1990 and inserting each fiscal year. 
(b)Wastewater infrastructure workforce developmentSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at the end the following:  (d)Wastewater infrastructure workforce developmentA State may reserve each fiscal year up to 1 percent of the sums allotted to the State under this section for the fiscal year to carry out workforce development, training, and retraining activities described in section 104(g).. 
13.Reservation of funds for Territories of the United StatesTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by striking section 607 and inserting the following:  607.Reservation of funds for Territories of the United States (a)In general 
(1)ReservationFor each fiscal year, the Administrator shall reserve 1.5 percent of available funds, as calculated in accordance with paragraph (2). (2)Calculation of available fundsThe amount of available funds shall be calculated by subtracting the amount of any funds reserved under section 518(c) from the amount of funds made available to carry out this title (before allotments to the States under section 604(a)). 
(b)Use of fundsFunds reserved under this section shall be available only for grants to American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands for projects and activities eligible for assistance under section 603(c). (c)LimitationAmerican Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands may not receive funds allotted under section 604(a).. 
14.Authorization of appropriationsTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:  609.Authorization of appropriationsThere are authorized to be appropriated to carry out this title the following sums: 
(1)$2,400,000,000 for fiscal year 2021. (2)$2,600,000,000 for fiscal year 2022. 
(3)$2,800,000,000 for fiscal year 2023. (4)$3,000,000,000 for fiscal year 2024. 
(5)$3,200,000,000 for fiscal year 2025.. 15.Technical assistance by Municipal OmbudsmanSection 4(b)(1) of the Water Infrastructure Improvement Act (42 U.S.C. 4370j(b)(1)) is amended to read as follows: 
 
(1)technical and planning assistance to support municipalities, including municipalities that are rural, small, and tribal communities, in achieving and maintaining compliance with enforceable deadlines, goals, and requirements of the Federal Water Pollution Control Act; and. 16.Report on financial capability of municipalities (a)ReviewThe Administrator of the Environmental Protection Agency shall conduct a review of existing implementation guidance of the Agency for evaluating the financial resources a municipality has available to implement the requirements of the Federal Water Pollution Control Act to determine whether, and if so, how, such guidance needs to be revised. 
(b)ConsiderationsIn conducting the review under subsection (a), the Administrator shall consider— (1)the report by the National Academy of Public Administration prepared for the Environmental Protection Agency entitled Developing a New Framework for Community Affordability of Clean Water Services, dated October 2017; 
(2)the report developed by the National Environmental Justice Advisory Council entitled EPA’s Role in Addressing the Urgent Water Infrastructure Needs of Environmental Justice Communities, dated August 2018, and made available on the website of the Administrator in March 2019; (3)the report prepared for the American Water Works Association, the National Association of Clean Water Agencies, and the Water Environment Federation entitled Developing a New Framework for Household Affordability and Financial Capability Assessment in the Water Sector, dated April 17, 2019; 
(4)the recommendations of the Environmental Financial Advisory Board related to municipal financial capability assessments, prepared at the request of the Administrator; and (5)any other information the Administrator considers appropriate. 
(c)Engagement and transparencyIn conducting the review under subsection (a), the Administrator shall— (1)after providing public notice, consult with, and solicit advice and recommendations from, State and local governmental officials and other stakeholders, including nongovernmental organizations; and 
(2)ensure transparency in the consultation process. (d)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate, and make publicly available, a report on the results of the review conducted under subsection (a), including any recommendations for revisions to the guidance. 
17.Review of secondary treatment technologies 
(a)In general 
(1)Development of data collection meansNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall publish in the Federal Register a notice to solicit public comment (including the opportunity for public hearings and listening sessions) on the collection of data regarding the existing capabilities of publicly owned treatment works to reduce the effluent concentration of pathogens (or pathogen indicators) in the discharge of such treatment works, in order to determine an appropriate means to collect such data in a sufficient amount, and of a sufficient quality, to develop a representational sample of such capabilities. (2)Data collectionNot later than 18 months after the date of enactment of this Act, the Administrator shall publish in the Federal Register the data collection means determined appropriate pursuant to paragraph (1) and initiate the collection of data using such means. 
(3)Determination on secondary treatment regulationsUpon completion of data collection pursuant to paragraph (2), the Administrator shall make the data available to the public and make a determination whether such data support a revision to the secondary treatment standard for pathogens (or pathogen indicators) pursuant to section 304(d)(1) of the Federal Water Pollution Control Act. (4)LimitationThe Administrator may not propose or finalize any modifications to requirements pursuant to section 402 of the Federal Water Pollution Control Act related to wastewater blending, bypass, or peak wet weather discharges from publicly owned treatment works until after the date on which the Administrator makes a determination under paragraph (3). 
(b)DefinitionsIn this section: (1)BypassThe term bypass has the meaning given that term in section 122.41(m) of title 40, Code of Federal Regulations. 
(2)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act.    September 4, 2020 Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 